SAYRE, J.
Walter Sharp instituted an action in the Cuyahoga Common Pleas against Mira Sheffield, claiming that, by the terms of an oral contract, he was to act as her agent in the sale or exchange of real estate owned by her and that he should have the sole and exclusive agency or right to sell the same, within a period of one year; and that, in the event the land was sold by Sheffield through her own efforts, Sharp should nevertheless be entitled to his commission. It was claimed that, during the year, Sheffield sold the premises.
The verdict and judgment were in favor of Sharp, and error is prosecuted.
“If an owner of real estate chooses to make a contract with a broker, in which it is stipulated that the broker shall have the exclusive right to sell the property within a specified time, and that he shall be entitled to receive a certain commission if a sale be made within the time designated, no matter who makes it, he- is bound by its terms, and cannot be relieved from a bad bargain because his agreement may have been foolish or improvident.” 22 Pa. 357.
There was no error in the courts charging that if plaintiff had a contract for the exclusive sale of the property, no matter by whom it might be sold, he could recover.
The question of the statute of frauds does not enter into the case because plaintiff claimed no interest in the land and the contract was susceptible of performance within the year. Randall v. Turner, 17 OS. 270.
(Mauch, PJ., and Middleton, J,, concur.)